Citation Nr: 0123931	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  98-14 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Evaluation of the veteran's post-operative left medial 
meniscus tear residuals, currently evaluated as 10 percent 
disabling.  



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from March 1986 to September 
1990.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision which 
granted service connection for post-operative left medial 
meniscus tear residuals and assigned a noncompensable 
evaluation for that disability.  In May 1998, the RO 
increased the evaluation for the veteran's post-operative 
left knee disability from noncompensable to 10 percent.  The 
veteran has represented himself throughout this appeal.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
post-operative left knee disability.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as evaluation of the veteran's 
post-operative left knee disability.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  


REMAND

The veteran asserts that the record supports assignment of an 
evaluation in excess of 10 percent for his post-operative 
left knee disability.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA has promulgated regulations implementing the 
VCAA.  66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Because of the change in the law brought about by the VCAA 
and the corresponding regulations, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC. No. 
16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA and the corresponding 
regulations.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  VA's duty to assist includes the duty to obtain VA 
examinations which provide an adequate basis upon which to 
determine entitlement to the benefits sought, as well as the 
duty to obtain all relevant treatment records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).

In reviewing the veteran's March 1996 Veteran's Application 
for Compensation or Pension (VA Form 21-526), the Board 
observes that he reported receiving treatment for his left 
knee disability from E. Lowery, M.D.  Although the record 
includes records of surgical treatment performed by Dr. 
Lowery in September 1992, those records also indicate that he 
was first seen by Dr. Lowery in August 1992.  Clinical 
documentation of the August 1992 treatment and any records of 
treatment by Dr. Lowery since September 1992, other than a 
November 1994 magnetic resonance imaging report, are not of 
record.

In addition, the Board believes that another VA examination 
is warranted.  The veteran has reported that after a full day 
of work his knee swells and pops out of place frequently.  
The veteran's  left knee disorder was last examined by VA in 
August 1997.  Although the examination report noted numerous 
objective findings, it did not specifically address whether 
there was additional motion lost due to pain on use or during 
exacerbation of the disability.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide information as to all 
post-service treatment of his left knee 
disability, including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact E. Lowery, M.D., 1010 
North Highland Drive, Murfreesboro, TN, 
37130, and all other identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  If the RO, after making 
reasonable efforts, is unable to obtain 
any of the adequately identified records 
sought, the RO shall notify the claimant 
that it is unable to obtain those records 
by identifying the records it is unable 
to obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

2.  The RO should arrange for an 
appropriate VA examination for the 
purpose of ascertaining the nature and 
extent of severity of the veteran's 
service-connected left knee disorder. The 
claims folder and a copy of this remand 
must be made available and reviewed by 
the examiner in connection with the 
examination. All necessary tests should 
be conducted, including diagnostic 
radiography such as X-rays, MRI, and CT 
scans that the examiner may deem 
necessary.  The examiner should review 
the results of any testing prior to 
completion of the report.  With respect 
to the functioning of the left knee, 
attention should be given to the presence 
or absence of pain, any limitation of 
motion, swelling, ankylosis (favorable or 
unfavorable), subluxation, lateral 
instability, dislocation, locking of the 
joint, loose motion, crepitus, deformity 
or impairment.  The examiner should 
provide complete and detailed discussion 
with respect to any weakness; 
fatigability; incoordination; restricted 
movement; or pain on motion.  The 
examiner should provide a description of 
the effect, if any, of the veteran's pain 
on the function and movement of his  left 
knee.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. § 4.40 (functional 
loss may be due to pain, supported by 
adequate pathology).  In particular, it 
should be ascertained whether there is 
additional motion lost due to pain on use 
or during exacerbation of the disability.  
The examiner is requested to comment on 
the degree of limitation on normal 
functioning caused by pain and the effect 
of his left knee disability on his 
employability.  Range of motion testing 
should be conducted with an explanation 
as to what is the normal range of motion.  
The report of examination should be 
comprehensive and include a detailed 
account of all manifestations of left 
knee pathology found to be present.  The 
examiner should provide complete 
rationales for all conclusions reached.

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45,620 et seq. (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.159, 
3.326(a)) are fully met.  

4.  The RO should then readjudicate the 
evaluation of the veteran's 
post-operative left medial meniscus tear 
residuals with express consideration of 
the applicability of 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2000) and the Court's 
holdings in DeLuca v. Brown, 8 Vet. App. 
202 (1995) and Fenderson v. West, 12 Vet. 
App. 119 (1999).  If the claim remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
is to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn regarding the 
final disposition of the veteran's claim.  



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


